Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and distal end" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “and a distal end”.
Claim 1, line 8-9 recite “having a diameter greater than 3.0 mm”. However, this recitation lacks an upper limit, therefore rendering the claim indefinite.
Claims 2-26 are similarly rejected by virtue of their dependency upon claim 1. 
Claim 10 recites the limitation “the peripheral edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the outer peripheral edge”.
Claim 11, line 9 recites “a skin contact surface” and line 11 recites “a cannula”. It is unclear to the Examiner whether these recitations are meant to introduce a second skin contact surface and a second cannula into the claim as a first skin contact surface and a first cannula were introduced in claim 1, from which claim 11 depends. Clarification is requested. 
Claim 25 recites the limitation “the peripheral edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the outer peripheral edge”.
Claim 26 recites the limitation “the peripheral edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the outer peripheral edge”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16-19, 21-22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0005017 to Alchas et al.
Regarding claim 1, Alchas et al. discloses pen needle (Figs. 3, 6, 8, 10 and 11) comprising, 
a hub (limiter 12) having a recess on a proximal side for receiving a medication pen body (syringe) and distal end (end through which cannula 16 protrudes); 
a cannula (cannula 16) received in said hub (limiter 12) (paragraph 11) and extending from said distal end of said hub (see Figs. 6, 8, 10, 11), said cannula (cannula 16) having a distal end for injection into a subject's skin (paragraph 11), and a proximal end for positioning in a medication compartment of the pen body (in fluid communication with the syringe; paragraph 49); 

Alachas et al. does not expressly state that the curved portion has a radius of curvature in a range of 3.0 mm to 16.0 mm.
However, the Examiner is of the positon that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Alchas et al. so that the curved portion has a radius of curvature in a range of 3.0 mm to 16.0 mm, since such a modification would have involved a mere change in the size of a component, and since Alchas et al. expressly teaches that the skin contact surface  (skin engaging surface 20) having a diameter greater than 3.0 mm (1-10 cm, down to 5mm or less, paragraph 76). A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Alchas et al. so that the curved portion has a radius of curvature in a range of 3.0 mm to 16.0 mm, since such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(B). 
Additionally, it would have been an obvious matter of design choice to modify Alchas et al. so that the curved portion has a radius of curvature in a range of 3.0 mm to 16.0 mm, since applicant has not disclosed that having a curvature in this range solves any stated problem or is for any particular purpose 
The modified device of Alchas et al. will herein after be referred to as the modified device of Alchas et al. 

Regarding claim 2, the modified device of Alchas et al. teaches the claimed invention as discussed above concerning claim 1, and while Alchas et al. does not expressly state that the curved portion of the distal surface has a radius of curvature in range of 6.0 mm to 9.0 mm, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Alchas et al. so that the curved portion has a radius of curvature in a range of 6.0 mm to 9.0 mm, since such a modification would have involved a mere change in the size of a component, and since Alchas et al. expressly teaches that the skin contact surface  (skin engaging surface 20) having a diameter greater than 3.0 mm (1-10 cm, down to 5mm or less, paragraph 76). A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Alchas et al. so that the curved portion has a radius of curvature in a range of 6.0 mm to 9.0 mm, since such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(B). 
Additionally, it would have been an obvious matter of design choice to modify Alchas et al. so that the curved portion has a radius of curvature in a range of 6.0 mm to 9.0 mm, since applicant has not disclosed that having a curvature in this range solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of this curvature range, this particular arrangement is deemed to have been 
Regarding claim 3, the modified device of Alchas et al. teaches the claimed invention as discussed above concerning claim 1, and Alchas et al. further teaches that the inner annular surface (inner portion/surface 25) has a flat portion adjacent the cannula (cannula 16) (see Figs. 6, 10, 11) mm, the curved portion (recesses 27 and /or concave central area 38 of the embodiment of Figs. 6 and 11; convex configuration of Fig. 10) extending on all sides of the flat portion to said outer peripheral edge of the distal surface (see Figs. 6, 10 and 11).
Alchas et al. does not expressly state that the flat portion of the inner annular surface adjacent the cannula has a diameter of 0.5 mm to 2.5mm. 
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Alchas et al. so that the flat portion of the inner annular surface adjacent the cannula has a diameter of 0.5 mm to 2.5mm, since such a modification would have involved a mere change in the size of a component, and since Alchas et al. expressly teaches that the skin contact surface (skin engaging surface 20) having a diameter greater than 3.0 mm (1-10 cm, down to 5mm or less, paragraph 76). A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Alchas et al. so that the flat portion of the inner annular surface adjacent the cannula has a diameter of 0.5 mm to 2.5mm, since such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(B). 
Additionally, it would have been an obvious matter of design choice to modify Alchas et al. so that the flat portion of the inner annular surface adjacent the cannula has a diameter of 0.5 mm to 2.5mm, since applicant has not disclosed that having a curvature in this range solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of this curvature range, this particular arrangement is 
Regarding claim 4, the modified device of Alchas et al. teaches the claimed invention as discussed above concerning claim 1, and Alchas et al. further teaches that the curved portion surface (convex configuration of Fig. 10) has a substantially continuous convex surface extending between the outer peripheral outer edge of said hub (limiter 12) and said inner annular surface (inner portion/surface 25) (see Fig. 10).  
Regarding claim 5, the modified device of Alchas et al. teaches the claimed invention as discussed above concerning claim 1, and Alchas et al. further teaches that the inner annular surface (inner portion/surface 25) has a substantially planar surface surrounding said cannula (cannula 16) and extending in a plane substantially perpendicular to an axis of said cannula (see Fig. 10), and where said curved portion (convex configuration of Fig. 10) forms a continuous convex surface extending between the outer peripheral edge of said hub and a peripheral outer edge of said planar surface (see Fig. 10).
Regarding claim 6, the modified device of Alchas et al. teaches the claimed invention as discussed above concerning claim 1, and Alchas et al. further suggests that said cannula has a length of 4.0 to 5.0 mm (paragraph 50 teaches that the length of the cannula 16 is a standard length, e.g., for subcutaneous or deeper injections and paragraphs 7 and 16 suggest that the cannula is at least 3 mm in length and paragraph 16 teaches that the injection depth can be deeper than 3 mm) and said distal surface has a width of 5.0 to 10.0 mm (paragraph 76 teaches an embodiment where the skin contact surface has a diameter/width of 5mm).
The Examiner is of the positon that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Alchas et al. so that the cannula has a length of 4.0 to 5.0 mm, since such a modification would have involved a mere change in the size of a component, and since Alchas et al. expressly teaches that the cannula having a length of 3 mm or more (paragraph 16). A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Alchas et al. so that the cannula has a 
Additionally, it would have been an obvious matter of design choice to modify Alchas et al. so that the cannula has a length of 4.0 to 5.0 mm, since applicant has not disclosed that having a curvature in this range solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of this curvature range, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 7, the modified device of Alchas et al. teaches the claimed invention as discussed above concerning claim 1, and Alchas et al. further teaches that the inner annular surface (inner portion/surface 25) forms an inner ring extending axially (inwardly towards cannula 16) from said curved portion (recesses 27 and /or concave central area 38 of the embodiment of Figs. 6 and 11; convex configuration of Fig. 10) and has an axial distal face with a radial width to contact the surface of the skin during insertion of the cannula (cannula 16) into the skin of the subject (see Figs. 6, 10 and 11).
Regarding claim 16, the modified device of Alchas et al. teaches the claimed invention as discussed above concerning claim 1, and Alchas et al. further teaches that the inner annular surface (inner portion/surface 25) forms an annular inner ring extending axially from said distal surface and is spaced axially from said curved surface (recesses 27 and /or concave central area 38 of the embodiment of Figs. 6 and 11; convex configuration of Fig. 10) (see Figs. 6, 10 and 11).
Regarding claim 17, the modified device of Alchas et al. teaches the claimed invention as discussed above concerning claim 16, and Alchas et al. further teaches that the inner annular surface (inner portion/surface 25) is spaced axially from said outer peripheral surface (see Figs. 6, 10 and 11), but does not expressly state that the inner annular surface is spaced axially from the outer peripheral surface by a distance of 0.4 to 2.0 mm.
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Alchas et al. so that 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Alchas et al. so that the inner annular surface is spaced axially from the outer peripheral surface by a distance of 0.4 to 2.0 mm, since such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(B). 
Additionally, it would have been an obvious matter of design choice to modify Alchas et al. so that the inner annular surface is spaced axially from the outer peripheral surface by a distance of 0.4 to 2.0 mm, since applicant has not disclosed that having a curvature in this range solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of this curvature range, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 18, the modified device of Alchas et al. teaches the claimed invention as discussed above concerning claim 16, and Alchas et al. further teaches that the outer peripheral surface (outer portion/surface 25) forms an annular outer ring extending axially from said curved portion (recesses 27 and /or concave central area 38 of the embodiment of Figs. 6 and 11), and where said curved portion defines an annular recess extending between said inner annular ring and said outer annular ring (see Figs. 6 and 11), said annular recess having a depth to contact the skin during injection of the cannula into the subject (the Examiner notes that the limitation “said annular recess having a depth to contact the skin during injection of the cannula into the subject” is a functional limitation and that the structure of Figs. 6 and 11 of Alchas et al. is fully capable of achieving the recited function).
Regarding claim 19, the modified device of Alchas et al. teaches the claimed invention as discussed above concerning claim 18, and Alchas et al. further teaches that an axial face of said annular 
Regarding claim 21, the modified device of Alchas et al. teaches the claimed invention as discussed above concerning claim 19, and Alchas et al. further teaches that inner axial ring has an axial face with a radial width, the outer annular ring has an axial face with a radial width, and said annular recess has a radial width (see Figs 6 and 11), but Alchas et al. does not expressly state the dimension ranges of these elements. 
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Alchas et al. so that the inner axial ring has an axial face with a radial width of about 0.3 mm to about 0.7 mm, the outer annular ring has an axial face with a radial width of about 0.3 mm to about 0.7 mm, and said annular recess has a radial width of about 0.6 mm to about 1.4 mm, since such a modification would have involved a mere change in the size of a component, and since Alchas et al. expressly teaches that the skin contact surface (skin engaging surface 20) having a diameter greater than 3.0 mm (1-10 cm, down to 5mm or less, paragraph 76). A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Alchas et al. so that the inner axial ring has an axial face with a radial width of about 0.3 mm to about 0.7 mm, the outer annular ring has an axial face with a radial width of about 0.3 mm to about 0.7 mm, and said annular recess has a radial width of about 0.6 mm to about 1.4 mm, since such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(B). 
Additionally, it would have been an obvious matter of design choice to modify Alchas et al. so that the inner axial ring has an axial face with a radial width of about 0.3 mm to about 0.7 mm, the outer annular ring has an axial face with a radial width of about 0.3 mm to about 0.7 mm, and said annular recess has a radial width of about 0.6 mm to about 1.4 mm, since applicant has not disclosed that having a curvature in this range solves any stated problem or is for any particular purpose and it appears that the 
Regarding claim 22, the modified device of Alchas et al. teaches the claimed invention as discussed above concerning claim 1, and Alchas et al. further teaches a pen body (see Fig. 3) having a medication compartment (interior of syringe 18) and a distal end for receiving and coupling to a pen needle as defined in claim 1. 
Regarding claim 26, the modified device of Alchas et al. teaches the claimed invention as discussed above concerning claim 22, and Alchas et al. further teaches that the inner annular surface (inner portion/surface 25) extends in a plane substantially perpendicular to an axis of said cannula (cannula 16) (see Fig. 10), and where said curved portion forms a continuous convex surface (c convex configuration of Fig. 10) extending between the peripheral edge of said hub and a peripheral outer edge of said inner annular surface (see Fig. 10).

Allowable Subject Matter
Claims 8-15, 20 and 23-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER R STILES/Primary Examiner, Art Unit 3783